        Case 1:21-cv-10507-RGS Document 6 Filed 06/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 21-10507-RGS

                             DAVID ALI MYERS

                                      v.

               MICHAEL RODRIGUES, SUPERINTENDENT


                                   ORDER

                                June 3, 2021

      For the reasons stated below, this action is dismissed without

prejudice.

      On April 14, 2021, petitioner David Ali Myers filed a pro se petition

under 28 U.S.C. § 2254 for writ of habeas corpus. Docket No. 1. On April

19, 2021, Myers was ordered to file, within 35 days, an affidavit showing

cause why the petition should not be denied for lack of subject matter

jurisdiction because he is not in custody or as time-barred. Docket No. 4.

The Order stated that failure of Myers to comply may result in the dismissal

of this action. Id.

      To date, Myers has not responded and the time to do so has expired. It

is a long-established principle that this court has the authority to dismiss an

action sua sponte for a party’s failure to prosecute his action and his failure
        Case 1:21-cv-10507-RGS Document 6 Filed 06/03/21 Page 2 of 2




to follow the court's orders. Fed. R. Civ. P. 41(b). Here, dismissal is

appropriate because without petitioner’s active participation, the court

cannot affect the advancement of the case to a resolution on the merits.

     Accordingly, for the failure to comply with the April 19, 2021 Order,

this action is hereby dismissed without prejudice.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                     2
